United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1977
                                   ___________

Thomas Patrick Heryla,                   *
                                         *
             Appellant,                  *
                                         *
      v.                                 *
                                         * Appeal from the United States
Hennepin County, Minnesota;              * District Court for the
Patrick D. McGowan, Sheriff;             * District of Minnesota.
Michele Smolley, Chief Deputy;           * [UNPUBLISHED]
Thomas Merkel, Inspector;                *
Richard Estensen, Former                 *
Inspector, officially and individually,  *
                                         *
             Appellees.                  *
                                    ___________

                             Submitted: December 15, 2005
                                Filed: January 19, 2006
                                 ___________

Before BYE, BOWMAN, and GRUENDER, Circuit Judges.
                          ___________

PER CURIAM.

      Thomas Patrick Heryla sued Hennepin County and certain county officials
under 42 U.S.C. § 1983 alleging his federal constitutional rights were violated due to
a twenty-one-and-a-half-hour period of detention in the Hennepin County Adult
Detention Center (ADC) while Heryla was being booked. The district court1 granted
Hennepin County's motion for summary judgment after concluding the length of the
delay was reasonable and the defendants' conduct was neither deliberately indifferent
to Heryla's constitutional rights nor conscience shocking. Heryla filed a timely
appeal.

       We are guided and controlled in our disposition of this case by several recent
decisions involving similar challenges to the processing procedures at the ADC, some
of which involved a longer period of detention than the period of detention at issue in
this case. See Lund v. Hennepin County, 427 F.3d 1123 (8th Cir. 2005); Russell v.
Hennepin County, 420 F.3d 841 (8th Cir. 2005); Golberg v. Hennepin County, 417
F.3d 808 (8th Cir. 2005); Luckes v. County of Hennepin, 415 F.3d 936 (8th Cir.
2005); Stepnes v. Hennepin County, No. 05-2059, 2005 WL 3113440 (8th Cir. Nov.
22, 2005) (unpublished); and Killingham v. County of Hennepin, No. 04-3216, 2005
WL 2807117 (8th Cir. Oct. 28, 2005) (unpublished). All of the issues raised by
Heryla were addressed and decided in Hennepin County's favor in one or more of the
above cases. We therefore affirm the judgment of the district court in favor of
Hennepin County in this case.
                       ______________________________




      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.

                                         -2-